Exhibit 10.1


Execution Version
SIXTH AMENDMENT AND LIMITED WAIVER TO LOAN AND SECURITY AGREEMENT
THIS SIXTH AMENDMENT AND LIMITED WAIVER TO LOAN AND SECURITY AGREEMENT (this
“Amendment”), dated as of July 17, 2020 (the “Amendment Effective Date”), is
made by and among Apollo Endosurgery, Inc., a Delaware corporation (“Parent”),
Apollo Endosurgery US, Inc., a Delaware corporation (“Apollo Endo”), Apollo
Endosurgery International LLC, a Delaware limited liability company (“Apollo
International”), Lpath Therapeutics Inc., a Delaware corporation (“Lpath”;
together with Parent, Apollo Endo and Apollo International, individually and
collectively, jointly and severally, “Borrower”), Solar Capital Ltd., a Maryland
corporation (“Solar”), in its capacity as collateral agent (in such capacity,
together with its successors and assigns in such capacity, “Collateral Agent”)
and the Lenders listed on Schedule 1.1 of the Loan and Security Agreement (as
defined below) or otherwise a party hereto from time to time including Solar in
its capacity as a Lender (each a “Lender” and collectively, the “Lenders”).


The Borrower, the Lenders and Collateral Agent are parties to a Loan and
Security Agreement dated as of March 15, 2019 (as amended, by that certain First
Amendment to Loan and Security Agreement, dated as of June 20, 2019, Second
Amendment to Loan and Security Agreement, dated as of August 7, 2019, Third
Amendment to Loan and Security Agreement, Waiver and First Amendment to Fee
Letter, dated as of October 25, 2019, Fourth Amendment and Limited Waiver to
Loan and Security Agreement, dated as of March 16, 2020 (as amended by the First
Amendment to Fourth Amendment and Limited Waiver to Loan and Security Agreement,
dated as of March 20, 2020), Fifth Amendment and Limited Waiver to Loan and
Security Agreement and Second Amendment to Fee Letter, dated as of April 30,
2020, and as further amended restated, modified or supplemented from time to
time, the “Loan and Security Agreement”).


The Borrower has requested that Collateral Agent and the Lenders (i) waive the
Borrower’s compliance with the requirement contained in Section 7.13(b) of the
Loan and Security Agreement to achieve Specified Product Revenue, measured on a
trailing six-month basis on the last day of each month, of not less than the
amount specified in Section 7.13(b) for each month (the “Minimum Revenue
Covenant”), for the months beginning with October, 2020 through and including
December, 2020 (the “Specified Period”) and (ii) agree to certain amendments to
the Loan and Security Agreement. Collateral Agent and the Lenders have agreed to
such requests, subject to the terms and conditions hereof.


Accordingly, the parties hereto agree as follows:
SECTION 1Definitions; Interpretation.
(a)Terms Defined in Loan and Security Agreement. All capitalized terms used in
this Amendment (including in the recitals hereof) and not otherwise defined
herein shall have the meanings assigned to them in the Loan and Security
Agreement.


(b)Interpretation. The rules of interpretation set forth in Section 1.1 of the
Loan and Security Agreement shall be applicable to this Amendment and are
incorporated herein by this reference.


SECTION 2Limited Waiver.
(a)Subject to the terms of this Amendment, Collateral Agent and the Lenders
hereby waive the Borrower’s compliance with the Minimum Revenue Covenant for the
Specified Period. Collateral Agent’s and Lenders’ waiver of the Borrower’s
compliance with the Minimum Revenue Covenant shall apply only to the Specified
Period.
(b)Collateral Agent’s and the Lenders’ agreement to waive the Borrower’s
compliance with the Minimum Revenue Covenant (i) in no way shall be deemed an
agreement by Collateral Agent or the Lenders to waive the Loan Parties’
compliance with the Minimum Revenue Covenant as of all other dates, (ii) shall
not limit or impair Collateral Agent’s or the Lenders’ rights to demand strict
performance of all other covenants as of all other dates and (iii) shall not
limit or impair Collateral Agent’s or the Lenders’ right to demand strict
performance of all other


US-DOCS\117067548.7

--------------------------------------------------------------------------------



covenants as of any date. For the avoidance of doubt, Collateral Agent’s and the
Lenders’ waiver of Borrower’s compliance with the Minimum Revenue Covenant shall
apply only to the Specified Period.


(c)The waiver set forth in this Section 2 is effective for the purposes set
forth herein and shall be limited precisely as written and shall not be deemed
to (i) be a consent to any amendment, waiver or modification of any other term
or condition of any Loan Document or (ii) otherwise prejudice any right or
remedy which Collateral Agent or the Lenders may now have or may have in the
future under or in connection with any Loan Document.


SECTION 3Amendments to the Loan and Security Agreement.  
(a)The Loan and Security Agreement shall be amended as follows effective as of
the Amendment Effective Date:


(i)        New Definitions. The following definitions are hereby added to
Section 1.4 in their proper alphabetical order:


“Sixth Amendment Effective Date” means July 17, 2020
“Sixth Amendment Equity Event” means the closing of one or more bona fide equity
financings and/or Subordinated Debt, after the Fifth Amended Effective Date and
on or before the Sixth Amendment Effective Date, resulting in receipt by
Borrower of unrestricted (including, not subject to any redemption, clawback,
escrow or similar encumbrance or restriction) gross cash proceeds in an amount
satisfactory to Collateral Agent determined in its sole discretion on the Sixth
Amendment Effective Date, in each case subject to reasonable verification by
Collateral Agent (including supporting documentation reasonably requested by
Collateral Agent). Notwithstanding anything to the contrary herein, receipt by
Borrower of Twenty Five Million ($25,000,000) in gross proceeds shall constitute
a Sixth Amendment Equity Event.


(ii)        The definition of “Qualified Cash Amount” is hereby amended and
restated in its entirety as follows:


“Qualified Cash Amount” means Twelve Million Five Hundred Thousand Dollars
($12,500,000).


(iii)        Article 7 of the Loan and Security Agreement is hereby amended by
adding a new Section 7.17 at the end thereof, which Section 7.17 shall read in
its entirety as follows:
“Sixth Amendment Equity Event. Fail to provide Collateral Agent with evidence
satisfactory to Collateral Agent that Borrower has received all of the proceeds
of the Sixth Amendment Equity Event within five (5) Business Days of the Sixth
Amendment Effective Date.”


(b)References Within Loan and Security Agreement. Each reference in the Loan and
Security Agreement to “this Agreement” and the words “hereof,” “herein,”
“hereunder,” or words of like import, shall mean and be a reference to the Loan
and Security Agreement as amended by this Amendment.


SECTION 4Conditions of Effectiveness. The effectiveness of this Amendment shall
be subject to the satisfaction of each of the following conditions:
(a)Equity Event. Collateral Agent shall have received evidence satisfactory to
Collateral Agent of consummation of the Sixth Amendment Equity Event.


(b)Fees and Expenses. The Borrower shall have paid (i) all invoiced costs and
expenses then due in accordance with Section 6(e), and (ii) all other fees,
costs and expenses, if any, due and payable as of the Amendment Effective Date
under the Loan and Security Agreement.
2


US-DOCS\117067548.7

--------------------------------------------------------------------------------





(c)This Amendment. Collateral Agent shall have received this Amendment, executed
by the Borrower.


(d)Representations and Warranties; No Default. On the Amendment Effective Date,
after giving effect to the amendment of the Loan and Security Agreement
contemplated hereby:


(i)        The representations and warranties contained in Section 5 shall be
true and correct on and as of the Amendment Effective Date as though made on and
as of such date; and


(ii)        There exist no Events of Default or events that with the passage of
time would result in an Event of Default.


SECTION 5Representations and Warranties. To induce the Lenders to enter into
this Amendment, the Borrower hereby confirms, as of the date hereof, (a) that
the representations and warranties made by it in Section 5 of the Loan and
Security Agreement and in the other Loan Documents are true and correct in all
material respects; provided, however, that such materiality qualifier shall not
be applicable to any representations and warranties that already are qualified
or modified by materiality in the text thereof; (b) that there has not been and
there does not exist a Material Adverse Change; and (c) that the information
included in the Perfection Certificate delivered to Collateral Agent on the
Sixth Amendment Effective Date remains true and correct. For the purposes of
this Section 5, (i) each reference in Section 5 of the Loan and Security
Agreement to “this Agreement,” and the words “hereof,” “herein,” “hereunder,” or
words of like import in such Section, shall mean and be a reference to the Loan
and Security Agreement as amended by this Amendment, and (ii) any
representations and warranties which relate solely to an earlier date shall not
be deemed confirmed and restated as of the date hereof (provided that such
representations and warranties shall be true, correct and complete in all
material respects as of such earlier date).


SECTION 6Miscellaneous.


(a)Loan Documents Otherwise Not Affected; Reaffirmation. Except as expressly
amended pursuant hereto or referenced herein, the Loan and Security Agreement
and the other Loan Documents shall remain unchanged and in full force and effect
and are hereby ratified and confirmed in all respects. The Lenders’ and
Collateral Agent’s execution and delivery of, or acceptance of, this Amendment
shall not be deemed to create a course of dealing or otherwise create any
express or implied duty by any of them to provide any other or further
amendments, consents or waivers in the future. The Borrower hereby reaffirms the
grant of security under Section 4.1 of the Loan and Security Agreement and
hereby reaffirms that such grant of security in the Collateral secures all
Obligations under the Loan and Security Agreement, including without limitation
any Term Loans funded on or after the Amendment Effective Date, as of the date
hereof.


(b)Conditions. For purposes of determining compliance with the conditions
specified in Section 4, each Lender that has signed this Amendment shall be
deemed to have consented to, approved or accepted or to be satisfied with, each
document or other matter required thereunder to be consented to or approved by
or acceptable or satisfactory to a Lender unless Collateral Agent shall have
received notice from such Lender prior to the Amendment Effective Date
specifying its objection thereto.


(c)Release. In consideration of the agreements of Collateral Agent and each
Lender contained herein and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, Borrower, on behalf of
itself and its successors, assigns, and other legal representatives, hereby
fully, absolutely, unconditionally and irrevocably releases, remises and forever
discharges Collateral Agent and each Lender, and its successors and assigns, and
its present and former shareholders, affiliates, subsidiaries, divisions,
predecessors, directors, officers, attorneys, employees, agents and other
representatives (Agent, Lenders and all such other persons being hereinafter
referred to collectively as the “Releasees” and individually as a “Releasee”),
of and from all
3


US-DOCS\117067548.7

--------------------------------------------------------------------------------



demands, actions, causes of action, suits, covenants, contracts, controversies,
agreements, promises, sums of money, accounts, bills, reckonings, damages and
any and all other claims, counterclaims, defenses, rights of set-off, demands
and liabilities whatsoever of every name and nature, known or unknown, suspected
or unsuspected, both at law and in equity, which Borrower, or any of its
successors, assigns, or other legal representatives may now or hereafter own,
hold, have or claim to have against the Releasees or any of them for, upon, or
by reason of any circumstance, action, cause or thing whatsoever which arises at
any time on or prior to the day and date of this Amendment, including, without
limitation, for or on account of, or in relation to, or in any way in connection
with the Loan and Security Agreement, or any of the other Loan Documents or
transactions thereunder or related thereto. Borrower understands, acknowledges
and agrees that the release set forth above may be pleaded as a full and
complete defense and may be used as a basis for an injunction against any
action, suit or other proceeding which may be instituted, prosecuted or
attempted in breach of the provisions of such release. Borrower agrees that no
fact, event, circumstance, evidence or transaction which could now be asserted
or which may hereafter be discovered shall affect in any manner the final,
absolute and unconditional nature of the release set forth above.


(d)No Reliance. The Borrower hereby acknowledges and confirms to Collateral
Agent and the Lenders that the Borrower is executing this Amendment on the basis
of its own investigation and for its own reasons without reliance upon any
agreement, representation, understanding or communication by or on behalf of any
other Person.


(e)Costs and Expenses. The Borrower agrees to pay to Collateral Agent within ten
(10) days of its receipt of an invoice (or on the Amendment Effective Date to
the extent invoiced on or prior to the Amendment Effective Date), the reasonable
out-of-pocket costs and expenses of Collateral Agent and the Lenders party
hereto, and the reasonable fees and disbursements of counsel to Collateral Agent
and the Lenders party hereto (including allocated costs of internal counsel), in
connection with the negotiation, preparation, execution and delivery of this
Amendment and any other documents to be delivered in connection herewith on the
Amendment Effective Date or after such date.


(f)Binding Effect. This Amendment binds and is for the benefit of the successors
and permitted assigns of each party.


(g)Governing Law. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL IN ALL RESPECTS BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH,
THE INTERNAL LAWS OF THE STATE OF NEW YORK (WITHOUT REGARD TO THE CONFLICT OF
LAWS PRINCIPLES that would result in the application of any laws other than the
laws OF the State of New York), INCLUDING ALL MATTERS OF CONSTRUCTION, VALIDITY
AND PERFORMANCE, REGARDLESS OF THE LOCATION OF THE COLLATERAL.


(h)Complete Agreement; Amendments; Exit Fee Agreement. This Amendment and the
Loan Documents represent the entire agreement about this subject matter and
supersede prior negotiations or agreements with respect to such subject matter.
All prior agreements, understandings, representations, warranties, and
negotiations between the parties about the subject matter of this Amendment and
the Loan Documents merge into this Amendment and the Loan Documents. For the
avoidance of doubt and notwithstanding anything to the contrary in this
Amendment, Borrower (a) reaffirms its obligations under the Exit Fee Agreement,
including without limitation its obligation to pay the Exit Fee (as defined in
the Exit Fee Agreement) if and when due thereunder, and (b) agrees that the
defined term “Loan Agreement” as defined in the Exit Fee Agreement shall on and
after the Amendment Effective Date mean the Loan and Security Agreement as
amended by this Amendment and as may be amended, restated or modified from time
to time on or after the Amendment Effective Date.


(i)Severability of Provisions. Each provision of this Amendment is severable
from every other provision in determining the enforceability of any provision.


(j)Counterparts. This Amendment may be executed in any number of counterparts
and by different parties on separate counterparts, each of which, when executed
and delivered, is an original, and all taken together, constitute one Amendment.
Delivery of an executed counterpart of a signature page of this Amendment by
facsimile, portable document format (.pdf) or other electronic transmission will
be as effective as delivery of a manually executed counterpart hereof.
4


US-DOCS\117067548.7

--------------------------------------------------------------------------------





(k)Loan Documents. This Amendment and the documents related thereto shall
constitute Loan Documents.
[Balance of Page Intentionally Left Blank; Signature Pages Follow]


5


US-DOCS\117067548.7


--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have duly executed this Amendment, as of
the date first above written.

BORROWER:










APOLLO ENDOSURGERY, INC.


APOLLO ENDOSURGERY INTERNATIONAL, LLC












By /s/ Todd Newton


By /s/ Todd Newton
Name: Todd Newton


Name: Todd Newton
Title: Chief Executive Officer


Title: Chief Executive Officer












APOLLO ENDOSURGERY US, INC.


LPATH THERAPEUTICS INC.












By /s/ Todd Newton


By /s/ Todd Newton
Name: Todd Newton


Name: Todd Newton
Title: Chief Executive Officer


Title: Chief Executive Officer

















[Signature Page to Sixth Amendment and Limited Waiver to Loan and Security
Agreement (Apollo Endo/Solar)]


US-DOCS\117067548.7



--------------------------------------------------------------------------------






GUARANTOR:






APOLLO ENDOSURGERY UK LTD










By /s/ Todd Newton


Name: Todd Newton


Title: Chief Executive Officer

















[Signature Page to Sixth Amendment and Limited Waiver to Loan and Security
Agreement (Apollo Endo/Solar)]


US-DOCS\117067548.7



--------------------------------------------------------------------------------






GUARANTOR:






APOLLO ENDOSURGERY COSTA RICA S.R.L.










By /s/ Todd Newton


Name: Todd Newton


Title: Chief Executive Officer





















[Signature Page to Sixth Amendment and Limited Waiver to Loan and Security
Agreement (Apollo Endo/Solar)]


US-DOCS\117067548.7



--------------------------------------------------------------------------------











COLLATERAL AGENT:










SOLAR CAPITAL LTD.












By /s/ Anthony Storino




Name: Anthony Storino




Title: Authorized Signatory















[Signature Page to Sixth Amendment and Limited Waiver to Loan and Security
Agreement (Apollo Endo/Solar)]


US-DOCS\117067548.7



--------------------------------------------------------------------------------



LENDER:






LENDER:










SOLAR CAPITAL LTD.




By /s/ Anthony J. Storino
Name:  Anthony J. Storino
Title: Authorized Signatory


SCP PRIVATE CREDIT INCOME FUND SPV LLC












By /s/ Anthony Storino




Name: Anthony Storino




Title: Authorized Signatory










SCP PRIVATE CREDIT INCOME BDC SPV LLC












By /s/ Anthony Storino




Name: Anthony Storino




Title: Authorized Signatory










SCP PRIVATE CORPORATE LENDING FUND SPV LLC












By /s/ Anthony Storino




Name: Anthony Storino




Title: Authorized Signatory










SCP SF DEBT FUND L.P.












By /s/ Anthony Storino




Name: Anthony Storino




Title: Authorized Signatory









[Signature Page to Sixth Amendment and Limited Waiver to Loan and Security
Agreement (Apollo Endo/Solar)]


US-DOCS\117067548.7

